Citation Nr: 0907769	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO. 97-13 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
April 1980. He also had service in the National Guard and 
Reserve, including a period from July 1982 to March 2004.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006, at which time it was remanded 
for further development. Following the requested development, 
the RO confirmed and continued its denial of the claim. 
Thereafter, the case was returned to the Board for further 
appellate action.

In November 2008, the appellant had a hearing at the RO 
before the Veterans Law Judge whose signature appears at the 
end of this decision.


FINDINGS OF FACT

1. Skin disease was first manifested in August 1984, and not 
during a period of active duty or active duty for training.

2. The preponderance of the evidence is against a finding 
that the appellant's skin disease, primarily diagnosed as 
folliculitis and dermatitis, is in any way related to the 
appellant's service.


CONCLUSION OF LAW

Skin disease is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 101(22)-(23), 
1110, 1112, 1116, 1117, 1131, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.6 (c)-(d), 3.159, 3.303, 3.309, 
3.311, 3.316, 3.317 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the appellant in the development of 
his claim of entitlement to service connection for skin 
disease. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

In December 1994, VA received the appellant's claim of 
entitlement to service connection for skin disease; and, 
there is no issue as to providing an appropriate application 
form or completeness of the application for service 
connection or for an increased rating. 

On several occasions, VA notified the appellant of the 
information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
the appellant, and notice of the evidence VA would attempt to 
obtain. VA informed the appellant of the criteria for service 
connection, as well the manner in which disability ratings 
and effective dates are determined. 

Following notice to the appellant, the RO fulfilled its duty 
to assist the appellant in obtaining identified and available 
evidence needed to substantiate his claim. In addition to the 
appellant's service treatment and personnel records, the RO 
received numerous records and reports of the appellant's 
treatment outside of service. VA also examined the appellant 
to determine the nature and etiology of any skin disease 
found to be present. In addition, he presented relevant 
evidence and testimony at his hearing before the undersigned 
Veterans Law Judge. Following that hearing, the Veterans Law 
Judge held the record open for the receipt of additional 
evidence; however, no additional evidence was received.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his appeal. 
There is no evidence of any VA error in notifying or 
assisting the appellant that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The appellant contends that his skin disease is primarily the 
result of his exposure to environmental hazards in service, 
including asbestos, radiation, mustard gas, Agent Orange, 
other toxic chemicals, and substances associated with 
participation in the Persian Gulf War. He also contends that 
his skin disorder is due, at least in part, to shots 
administered prior to training in 1983 at the National 
Training Center in Fort Irwin, California. Finally, he argues 
that his skin disease is due to drinking contaminated water 
during that training. Therefore, he maintains that service 
connection for skin disease is warranted. 

After carefully reviewing the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim. 
Accordingly, the appeal will be denied. 

VA compensation shall be paid to any veteran disabled by 
disease or injury incurred in or aggravated by active 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred or aggravated, provided 
the disability is not the result of the veteran's own willful 
misconduct. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In a February 1997 administrative decision the RO determined 
that the appellant had been dishonorably discharged from his 
period of active service between September 1979 and April 
1980. Therefore, VA compensation may not be paid for any 
disability resulting from that period of service.

Although the appellant is precluded from receiving 
compensation for skin disease based on his period of active 
service, service connection may still be established for 
disability resulting from disease or injury incurred in or 
aggravated while the appellant was performing active duty for 
training or from an injury incurred or aggravated during 
inactive duty for training. 

The term active duty for training means full-time duty in the 
Armed Forces performed by members of the Reserve Components 
or National Guard for training purposes. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c). The term inactive duty for 
training means duty in the Reserves other than full-time 
duty, special additional duty, or training other than active 
duty training. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) 
(2002). 

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

VA has also set forth specific criteria with respect to 
claims of entitlement to service connection for disabilities 
resulting from exposure to Agent Orange, radiation, mustard 
gas, and from participation in the Persian Gulf War. 
38 U.S.C.A. §§ 1112, 1116, 1117; 38 C.F.R. § 3.307, 3.309, 
3.311, 3.316. Nevertheless, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

During the appellant's National Guard entrance examination in 
July 1982, there were no complaints or clinical findings of 
skin disease of any kind. Skin disease was not manifested 
until April 1984, when it was noted in a service treatment 
record that the appellant had a skin problem between his 
thighs.  An August 1985 examination, however, revealed no 
evidence of a skin disorder save for a right thumb scar.

Although subsequent workup by a private practitioner, R. B. 
R., M.D., revealed various diagnoses, including impetigo and 
acne vulgarus, the evidence does not show, and the appellant 
does not contend that he was on active duty for training at 
that time. Moreover, the etiology of those skin problems was 
not identified. There was no mention of any relationship to 
the claimed inoculations or to the claimed exposure to 
environmental hazards, such as Agent Orange, asbestos, 
radiation, or mustard gas or other toxic chemicals. There was 
also no mention of any relationship to substances associated 
with participation in the Persian Gulf War. Indeed, there is 
no competent evidence of record showing that the appellant 
ever had exposure to any of those elements in service; and 
there is no competent evidence of record to show that the 
appellant ever had service in Southwest Asia during the 
Persian Gulf War. Therefore, he may not avail himself of any 
of the specific criteria with respect to claims of 
entitlement to service connection for disabilities resulting 
from exposure to Agent Orange, asbestos, radiation, and 
mustard gas and from participation in the Persian Gulf War.

At a December 1996 fitness for duty examination the appellant 
reported a history of a skin disease since serving in the 
California dessert.  The cause of his skin disorder was 
unknown, and the appellant reported receiving treatment at 
Emory University.  Physical examination revealed superficial 
dermatitis of unknown cause.

A July 1997 report from Atlanta Dermatologic Surgery 
Consultants noted a diagnosis of chronic folliculitis and 
furnculosis of unknown etiology.   

In April 1996, a Georgia Army National Guard Lieutenant 
Colonel wrote that the appellant served at Ft. Irwin, 
California at times in 1983. 

In March 1996 and July 1997, former fellow servicemen 
reported that the appellant had consumed contaminated water 
during training at the National Training Center in 1983. They 
recalled that the appellant had become ill and had required 
medical treatment. Even if that event occurred, however, the 
preponderance of the competent evidence of record is negative 
for the competent evidence showing that the consumption of 
contaminated water was responsible for the development of any 
residual skin disease. 

More recent treatment records show that the appellant's skin 
disease is primarily diagnosed as folliculitis and 
dermatitis. However, during his November 2008 hearing, the 
appellant acknowledged that none of his health care providers 
had been able to determine the etiology of his skin disease. 
Indeed, the preponderance of the evidence, such as medical 
records from D. B. T, M.D., dated in January 1994 and service 
treatment records, dated in June 1994, July 1997, and January 
2002, show that the etiology of the appellant's skin disease 
remains unknown.  The United States Court of Appeals for 
Veterans Claims has held that where a physician is unable to 
provide a definite causal connection between a diagnosed 
disorder and service any opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman v. 
Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 
Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 
95 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 
(1992)); see also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 
(1991).  

There is some evidence, such as the report of a February 1995 
VA examination, an August 1995 report from the Emory Clinic, 
a March 1996 private treatment record, and a January 2002 
treatment record from M. L. L., M.D., which suggests that the 
appellant's skin disease is due to desert warfare training in 
1983 or to exposure to environmental hazards in service, 
including asbestos.  However, those accounts are based on a 
history reported by the appellant, rather than 
contemporaneous supporting evidence.  Simply put, there is no 
competent evidence that the appellant was exposed to an 
environmental hazard at Fort Irwin, but even assuming that he 
was, there is no competent evidence finding that any current 
skin disorder is related to that exposure.   In this respect, 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, as a layman, the 
appellant and the lay affiants are only qualified to report 
on matters which are capable of lay observation.  They are 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). Therefore, without more, the 
appellant's opinion is not competent evidence of service 
connection. 

Because the appellant's skin disease was not initially 
manifested during a period of active duty for training and 
because the preponderance of the competent evidence of record 
is against a finding of a nexus between the appellant's skin 
disease and service, the appellant does not meet the criteria 
for service connection. Accordingly, service connection for 
skin disease is not warranted, and the appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for skin disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


